Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of the response on 04/02/2021 to the restriction/election requirement is acknowledged. Claims 1-15 are currently pending in this Application.
Response to Election/Restriction 
Applicant's election, without traverse, of Group I, claims 1-13, drawn to a compound of 
    PNG
    media_image1.png
    105
    187
    media_image1.png
    Greyscale
and elected species 
    PNG
    media_image2.png
    211
    207
    media_image2.png
    Greyscale
, in the reply filed July 7, 2022 is acknowledged.  Claims 1-10 and 13 read on the elected species. 
Claims 11-12 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/07/2022.
Examination
A search for the elected species yielded no relevant art. Based on the elected species, in the compounds of formula I 
    PNG
    media_image1.png
    105
    187
    media_image1.png
    Greyscale
the ring formed by X1, X2, X2 ring has been constructively elected as a pyrazole, to depict an indazole structure. Pursuant to M.P.E.P. §803.02, the claims were examined fully with respect to the elected species and further to the extent necessary to determine patentability of the elected subject matter wherein formula (I) is an indazole structure wherein R1 is aryl or heteroaryl, Ar2 is one of the chemical formulae C1 to C5: 
    PNG
    media_image3.png
    111
    576
    media_image3.png
    Greyscale
 in which R11 and R12 are each independently a hydrogen atom, aryl or heteroaryl. The expanded search encompasses the elected species and reads in part on claims 1-10 and 13.
The need to limit examination is warranted based on the extensive permutations permitted on all the available variables, which require separate electronic searches and which structures are classified in different classes. Prior art was provided by applicant and cited by the ISR which is also used in this action for the purpose of a compact prosecution.
Subject matter outside of the examined scope are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. 

Specification Objection - Abstract

          Applicant is reminded of the proper content of an abstract of the disclosure.
          With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
          The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b). The abstract should be amended to introduce a structure or formula that properly represents what applicant has invented.

Improper Markush Grouping Rejection
Claims 1-10 are rejected as being drawn to an improper Markush group of alternatives. The claims are drawn to multiple inventions due to all the variables and their unlimited variations within the central core. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of claims 48-51, 53, 60, 73 and 76 is improper because the alternatives defined by the Markush grouping do not share both a substantial structural feature and a common use.   There is no common core or substantial structural feature shared among the compounds of formula 
    PNG
    media_image4.png
    62
    93
    media_image4.png
    Greyscale
of claims 1-10. The amount of structural variation present is enormous given the presence of no fixed core and the permutations of the variables, which vary extensively, some forming additional rings of different sizes and with variable atoms and which are not considered as art-recognized equivalents. A common use would not be expected from the structurally dissimilar compounds. Note that the claims go from claiming a simple fused ring, such as unsubstituted indazole, to claiming indazole linked to any ring and this to another any ring, then another any ring, and so on.
In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. All these cases involved compounds in the pharmaceutical art known to be structure-sensitive. Of particular interest is Ex Parte Hozumi, 3 USPQ2d 1059, which reversed an improper Markush rejection “in view of the relatively large proportion of the structure of the compounds in the claimed class which is common to the entire class”. In contrast the amount of structural variation present herein is enormous given the presence of no fixed core and all the variables with their extensive variations, which are not all considered as art-recognized equivalents. 
Deletion of non-elected subject matter would overcome this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At various instances in the claims when discussing “heteroaryl group” the claims recite “having 5 to 60 nuclear atoms”. This is ambiguous. Maybe Applicants are referring to all the atoms in the heteroaryl ring? If this is the case, the term “nuclear” should be removed from all instances in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yu et al. (Tetrahedron Letters (2015), 56 (11), 1432-1436).
The prior art disclosed the compound of formula 
    PNG
    media_image5.png
    257
    161
    media_image5.png
    Greyscale
 which reads on the Chemical Formula 1 of the claims wherein n=0, X1 is NR1, X2 is N, X3 is C(Ar1), R1 is phenyl and Ar1 is Ar2 and is 2-pyridiyl. See compound 2k and other compounds at Table 2. 

Claim(s) 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Eum et al. (WO 2010/126270). This reference was obtained from the ISR. The compounds in this reference were not searched.
The prior art disclosed the compounds of formula
    PNG
    media_image6.png
    183
    251
    media_image6.png
    Greyscale
  in which X is S, O and NR5, Ar1 and Ar2 are alkyl, aryl or heteroaryl, which read on the Chemical Formula 1 of the claims wherein, X1 is S, O or NR1, X2 is C(Ar1), X3 is N, Ar1 is Ar2 and is 2,4,6-triazinyl and R11 and R12 are alkyl, aryl or heteroaryl. See pages 3-4 of reference. Particularly, the specific compounds found at pages 8-11 anticipate the rejected claims.
Conclusion
Claims 1-10 are rejected. Claim 13 is objected to for containing non-elected/non searched subject matter.  As explained in the Examination section above, the compounds of claim 13 have not been all searched. No claim is in condition or allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626